IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Premier Partnerships, Inc.,

Plaintiff(s),
= Case Number: 1:20cev484

. Judge Susan J. Dlott

Futbol Club Cincinnati LI LC, et al.,

Defendant(s).

ORDER

Pursuant to 28 U.S.C. §636(b) and United States District Court, Southern District of Ohio
Local Rule 72.1, this case is hereby ORDERED re ferred to Magistrate Judge Stephanie K. Bowman
to rule on all motions except summary judgment motions; however, in no event will the Magistrate
Judge grant any deadline extension that will impact final pretrial or trial settings. Any summary
judgment motions will be decided by Judge Susan J. Dlott without the benefit of a Magistrate Judge’s
report and recommendation.

Pursuant to 28 U.S.C. §636(c), upon unanimous consent of the parties, the Magistrate Judge
may preside at trial and order the final entry of final judgment without further order of reference from
the Court. In any case in which the parties so consent, appeal shall be to the United States Court of
Appeals for the Sixth Circuit, absent express consent that the appeal be to the District Court.

This Order shall act as a reference and no further order of reference shall be required. The
Clerk shall advise the parties in this case of this Order and of their right to consent to the full
magistrate judge trial authority under 28 U.S.C. $636(c).

IT IS SO ORDERED.

; thks a
Judge Susan J. Digit
United States District Court
